 NOTICE:  This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions.  Readers are requested to notify the Executive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that corrections can be included in the bound volumes.  Desert Cities Construction d/b/a Desert Cities Nurser-ies and Laborers™ International Union of North America, Local 1184, AFLŒCIO.  Case 21ŒCAŒ35272 March 31, 2004 DECISION AND ORDER BY MEMBERS SCHAUMBER, WALSH, AND MEISBURG The General Counsel seeks a default judgment in this case on the ground that the Respondent has withdrawn its answer to the complaint.  Upon a charge, first amended charge and second amended charge filed by Laborers™ International Union of North America, Local 1184, AFLŒCIO (the Union) on August 2, August 7, and Octo-ber 15, 2002, respectively, the General Counsel issued the complaint on September 26, 2003, against Desert Cities Construction d/b/a Desert Cities Nurseries, the Respondent, alleging that it has violated Section 8(a)(1) of the Act.  The Respondent filed an answer to the com-plaint. On January 22, 2004, however, the Respondent withdrew its answer. On February 18, 2004, the General Counsel filed a Motion for Default Judgment with the Board.  On Febru-ary 25, 2004, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Default Judgment Section 102.20 of the Board™s Rules and Regulations provides that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively stated that unless an answer was filed within 14 days from ser-vice of the complaint, all the allegations in the complaint would be considered admitted.  Further, the undisputed allegations in the General Counsel™s motion disclose that the Region, by letter dated December 29, 2004, notified the Respondent that unless an answer was received by January 6, 2004, a motion for default judgment would be filed.  On December 30, 2003, the Respondent filed an answer to the complaint.  However, by letter dated Janu-ary 22, 2004, the Respondent withdrew its answer.  The withdrawal of an answer has the same effect as a failure to file an answer, i.e., the allegations in the complaint must be considered to be true.1Accordingly, we grant the General Counsel™s Motion for Default Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a California corporation, with its office and place of business located at 41555 Yucca Lane, Bermuda Dunes, California (the facility), has been engaged in the business of pool and spa construction.   During the 12-month period ending November 11, 2002, a representative period, the Respondent, in con-ducting its business operations described above, derived gross revenues in excess of $500,000 and purchased and received at its Bermuda Dunes, California facility prod-ucts, goods, and materials valued in excess of $50,000 directly from points outside the State of California.   We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that Laborers™ International Union of North America, Local 1184, AFLŒCIO, is a labor or-ganization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, the following individuals held the positions set forth opposite their respective names and have been supervisors of the Respondent within the meaning of Section 2(11) of the Act and agents of the Respondent within the meaning of Section 2(13) of the Act:  Eddie Earl Cramlet  Vice-President Lowell Allen Wooden  President  About May 8, 2002, the Respondent, by Eddie Earl Cramlet, at the facility, threatened to discharge employ-ees and to replace them with subcontractors because they engaged in protected concerted activity. About May 8, 2002, the following employees of the Respondent concertedly complained to the Respondent regarding their wages, by demanding that their wages be increased:  Santiage G. Acevedo  Jose Linares Lucio B. Acevedo Cruz  Jorge A. Linares Martin Acevedo  Alex Lopez Vincente Aldama  Daniel Marmolejo Marcario Almodovar  Rodolfo Marmolejo Jose Enrique Alvarez  Normando Medina Sergion Alvarez  Victor Mendez                                                            1 See Maislin Transport, 274 NLRB 529 (1985). 341 NLRB No. 76  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2Jose E. Arevalo Mejia  Eduardo Menjivar 
Juan Ramon Argueta  Luis Montova 
Alfredo Blancarte  Juan C. Munoz 
Jose Jesus Blancarte  Juan Jesus Nieto  
       Martinez 
Nasiyr K. Burris  Julio Cesar Nogues 
Jose Cortez   Abraham Olvera 
Marcos Olvera Cortez  Marcelino Olvera 
Alonzo Cuadros  Juan Ortiz 
Enrique Cuevas  Pablo Paloalto 
Roberto Dominguez  Jorge Paz 
Juan Carlos Espinoza  Michael Penalver 
Isidoro Flores   Raul Rabago 
Carlos Ramirez Juarez   Francisco Garcia  
Guadalupe Garcia Jr.  Jose Ramos 
Jose Feliz Gomez Guillon Carlos Alberto Rivas 
Eugenio Hernandez  Jose T. Rodriguez 
Horacio Hernandez  Fidel Ruiz 
Miguel A. Hernandez  Sergio Ruiz Cancio 
Oscar Coca Hernandez  Dolores Sanchez 
Rolando Ibarra   Enrique Sanchez 
Jose Jimenez   Salvador Santoyo 
Jose Segura   Frank Solis 
David E. Solorzano  Rutilio Tinoco 
Pedro Valdivia   Jose Soto Valenzuela 
Lazaro Vargas Molina  Randy Villareal 
Benjamin Zamora  Cristobal Zarate 
 About May 8, 2002, the Respondent, by Eddie Earl 
Cramlet, discharged the 66 employees named above.  
The Respondent discharged the employees because the 
employees engaged in protected concerted activity, and 
to discourage employees from engaging in these activi-
ties. In the alternative, since about May 8, 2002, certain 
employees of the Respondent employed at the facility 

including those named above, 
ceased work concertedly and engaged in a strike. The strike was caused by the 
Respondent™s unfair labor practices set forth above. 
About May 9, 2002, by the Union, the same 66 em-
ployees who had engaged in 
the strike described above, 
by letter and in person, made an unconditional offer to 
return to their former positions of employment.  Since 
about May 9, 2002, the Respondent has failed and re-

fused to reinstate the 66 employees to their former posi-
tions of employment. 
About May 10, 2002, the Respondent, by Lowell Allen 
Wooden, while in a field near the facility, engaged in 

surveillance of employees™ union and other protected 
concerted activity. 
CONCLUSION OF LAW By the acts and conduct described above, the Respon-
dent has been interfering with, restraining, and coercing 

employees in the exercise 
of the rights guaranteed in 
Section 7 of the Act in violation of Section 8(a)(1) of the 
Act.  The Respondent™s unfair labor practices affect 
commerce within the meaning of Section 2(6) and (7) of 
the Act. 
REMEDY Having found that the Respondent has engaged in cer-
tain unfair labor practices, we shall order it to cease and 
desist and to take certain affirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(1) of 
the Act by discharging the 66 employees named above, 
and by failing and refusing to reinstate these employees 
after they made an unconditional offer to return to work, 
we shall order the Respondent to offer them full rein-
statement to their former jobs or, if those jobs no longer 
exist, to substantially equivalent positions, without 
prejudice to their seniority or any other rights or privi-
leges previously enjoyed.  Further, we shall order the 
Respondent to make each of these employees whole for 
any loss of earnings and other benefits suffered as a re-
sult of the Respondent™s unlawful conduct.  Backpay 
shall be computed in accordance with 
F. W. Woolworth 
Co.,
 90 NLRB 289 (1950), with interest as prescribed in 
New Horizons for the Retarded, 283 NLRB 1173 (1987).   
The Respondent shall also be required to remove from 
its files and records any and 
all references to the unlaw-ful discharges and failure to reinstate the employees, and 
to notify the employees in writing that this has been 
done. ORDER The National Labor Relations Board orders that the 
Respondent, Desert Cities Construction d/b/a Desert Cit-ies Nurseries, Bermuda Dunes, California, its officers, 

agents, successors, and assigns, shall 1. Cease and desist from 
(a) Threatening to discharge employees or to replace 
them with a subcontractor because they engaged in pro-
tected concerted activities. 
(b) Discharging employees 
because they engage in 
protected concerted activities and failing and refusing to 

reinstate unfair labor practice strikers who made uncon-
ditional offers to return to work. 
(c) Engaging in surveillance of employees™ union and 
other protected activity. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed in Section 7 of the Act. 
 DESERT CITIES NURSERIES 32. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days from the date of this Order, offer the employees named below full reinstatement to their former jobs, or if those jobs no longer exist, to substan-tially equivalent positions of employment, without preju-dice to their seniority or any other rights or privileges previously enjoyed, dismissing if necessary, any re-placements:  Santiage G. Acevedo  Jose Linares Lucio B. Acevedo Cruz  Jorge A. Linares Martin Acevedo  Alex Lopez Vincente Aldama  Daniel Marmolejo Marcario Almodovar  Rodolfo Marmolejo Jose Enrique Alvarez  Normando Medina Sergion Alvarez  Victor Mendez Jose E. Arevalo Mejia  Eduardo Menjivar Juan Ramon Argueta  Luis Montova Alfredo Blancarte  Juan C. Munoz Jose Jesus Blancarte  Juan Jesus Nieto        Martinez Nasiyr K. Burris  Julio Cesar Nogues Jose Cortez   Abraham Olvera Marcos Olvera Cortez  Marcelino Olvera Alonzo Cuadros  Juan Ortiz Enrique Cuevas  Pablo Paloalto Roberto Dominguez  Jorge Paz Juan Carlos Espinoza  Michael Penalver Isidoro Flores   Raul Rabago Carlos Ramirez Juarez   Francisco Garcia Guadalupe Garcia Jr.  Jose Ramos Jose Feliz Gomez Guillon Carlos Alberto Rivas Eugenio Hernandez  Jose T. Rodriguez Horacio Hernandez  Fidel Ruiz Miguel A. Hernandez  Sergio Ruiz Cancio Oscar Coca Hernandez  Dolores Sanchez Rolando Ibarra   Enrique Sanchez Jose Jimenez   Salvador Santoyo Jose Segura   Frank Solis David E. Solorzano  Rutilio Tinoco Pedro Valdivia   Jose Soto Valenzuela Lazaro Vargas Molina  Randy Villareal Benjamin Zamora  Cristobal Zarate  (b) Make whole the employees named above for any loss of wages and other benefits they may have suffered as a result of the unlawful discharges and failure to rein-state them, with interest, as set forth in the remedy sec-tion of this decision. (c) Within 14 days from the date of this Order, remove from its records and files any references to the unlawful discharges and failure to reinstate the employees listed above, and within 3 days thereafter notify the employees in writing that this has been done and that the discharges and failure to reinstate will not be used against them in any way. (d) Preserve, and within 14 days of a request, or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place desig-nated by the Board or its agents, all payroll records, so-cial security payment records, timecards, personnel re-cords and reports, and all other records including an elec-tronic copy of such records, if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order. (e) Within 14 days after service by the Region, post at its facility in Bermuda Dunes, California, copies of the attached notice marked ﬁAppendix.ﬂ2  Copies of the no-tice, on forms provided by the Regional Director for Re-gion 21, after being signed by the Respondent™s author-ized representative, shall be translated into Spanish, and both Spanish and English notices shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facility involved in these proceedings, the Re-spondent shall duplicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since May 8, 2002. (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply. Dated, Washington, D.C.  March 31, 2004   Peter C. Schaumber,                           Member   Dennis P. Walsh,                                Member                                                             2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4 Ronald Meisburg,                               Member   (SEAL)          NATIONAL LABOR RELATIONS   APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated Federal labor law and has ordered us to post and obey this notice.  FEDERAL LAW GIVES YOU THE RIGHT TO  Form, join, or assist any union Choose representatives to bargain with us on your behalf Act together with other employees for your bene-fit and protection Choose not to engage in any of these protected activities.  WE WILL NOT threaten to discharge our employees or to replace them with a subcontractor because of their protected concerted activities. WE WILL NOT discharge employees because they en-gage in protected concerted activities and WE WILL NOT fail and refuse to reinstate unfair labor practice strikers who have made unconditional offers to return to work. WE WILL NOT engage in surveillance of our employ-ees™ union and other protected activities. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of the Board™s Order, offer the following employees full reinstatement to their former jobs, or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privileges previously enjoyed:  Santiage G. Acevedo  Jose Linares Lucio B. Acevedo Cruz  Jorge A. Linares Martin Acevedo  Alex Lopez Vincente Aldama  Daniel Marmolejo Marcario Almodovar  Rodolfo Marmolejo Jose Enrique Alvarez  Normando Medina Sergion Alvarez  Victor Mendez Jose E. Arevalo Mejia  Eduardo Menjivar Juan Ramon Argueta  Luis Montova Alfredo Blancarte  Juan C. Munoz Jose Jesus Blancarte  Juan Jesus Nieto        Martinez Nasiyr K. Burris  Julio Cesar Nogues Jose Cortez   Abraham Olvera Marcos Olvera Cortez  Marcelino Olvera Alonzo Cuadros  Juan Ortiz Enrique Cuevas  Pablo Paloalto Roberto Dominguez  Jorge Paz Juan Carlos Espinoza  Michael Penalver Isidoro Flores   Raul Rabago Carlos Ramirez Juarez   Francisco Garcia Guadalupe Garcia Jr.  Jose Ramos Jose Feliz Gomez Guillon Carlos Alberto Rivas Eugenio Hernandez  Jose T. Rodriguez Horacio Hernandez  Fidel Ruiz Miguel A. Hernandez  Sergio Ruiz Cancio Oscar Coca Hernandez  Dolores Sanchez Rolando Ibarra   Enrique Sanchez Jose Jimenez   Salvador Santoyo Jose Segura   Frank Solis David E. Solorzano  Rutilio Tinoco Pedro Valdivia   Jose Soto Valenzuela Lazaro Vargas Molina  Randy Villareal Benjamin Zamora  Cristobal Zarate  WE WILL make these employees whole, with interest, for any loss of earnings and other benefits suffered as a result of our unlawful action against them. WE WILL, within 14 days from the date of the Board™s Order, remove from our files any and all references to the unlawful discharges and failure to reinstate these em-ployees, and, WE WILL within 3 days thereafter, notify them in writing that this has been done, and that the unlawful conduct will not be used against them in any way. DESERT CITIES CONSTRUCTION D/B/A DESERT CITIES NURSERIES 